—In an action to recover damages for personal injuries, etc., the plaintiff appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated June 3, 1997, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint (see generally, Hollinger v Chestnut Ridge Racquet Corp., 227 AD2d 380). Contrary to the plaintiff’s contention, the defendants’ motion for summary judgment was timely (see, CPLR 3212 [a]; Phoenix Garden Rest. v Chu, 245 AD2d 164; Auger v State of New York, 236 AD2d 177). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.